Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00806-CV

                                         IN RE Liza Jene GUERRA

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 27, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 15, 2013, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).


                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 2007CI12401, styled In the Interest of C.L.G. and M.J.G., Children, pending
in the 224th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.